Citation Nr: 0118622	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than July 19, 2000, 
for the grant of special monthly pension (SMP) at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from February 1954 to June 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered if it found the record was not adequate for 
adjudication.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has noted the RO denied 
the claim of service connection for PTSD as not well 
grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran originally applied for nonservice-connected 
disability pension in 1972; which claim was granted and 
benefits were in effect until June 1993, when they were 
suspended due to excessive income for pension purposes.  In 
April 1997, the veteran was awarded pension benefits 
effective September 1, 1996, and reduced to zero, effective 
December 1, 1996, because of income.  In December 1997, the 
veteran's pension award was reinstated effective August 1, 
1997. 

The RO on July 20, 2000 received a VA medical statement dated 
July 19, 2000 and granted entitlement to SMP benefits based 
upon a 100 percent rating for stroke with hemiparesis.  The 
disability had not been considered in the initial pension 
determination.  The entitlement to SMP was based upon the 
existence of an independent disability rated at least 60 
percent disabling.

The veteran believes, in essence, that he is entitled to an 
effective date coinciding with the hospitalization in October 
1996, instead of July 19, 2000, for the assignment of SMP at 
the housebound rate because the earlier date is when he 
reported having been treated at the VA Medical Center in 
Albuquerque, New Mexico.  

These records have not been sought after or obtained by the 
RO.  They are pertinent to this claim, as are any subsequent 
medical records VA was aware of, for an earlier effective 
date.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) and 
VAOPGCPREC 12-95.  The veteran had mentioned the stroke and 
VA hospitalization initially in a October 1996 letter to the 
RO.  He referenced the event again in March 1997.  In April 
1997, the veteran called the RO and indicated that he did not 
want his benefits.  In December 1997, the veteran indicated 
that he was sick and that he may seek hospitalization.  

Under the provisions of 38 U.S.C.A. § 5110(a) (West 1991) and 
38 C.F.R. § 3.400 (2000), awards of compensation, pension, 
and dependency and indemnity compensation benefits are 
generally effective on the date the VA receives the claim or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o)(1).  

According to 38 C.F.R. § 3.401(a), pertaining to pension at 
the housebound rate, except as provided in 38 C.F.R. § 
3.400(o)(2), awards are effective the date of receipt of 
claim or the date entitlement arose, whichever is later.  
Regulation 38 C.F.R. § 3.400(o)(2) provides for an effective 
date on the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year of such date otherwise, 
date of receipt of claim. 

A veteran is entitled to special monthly pension at the 
housebound rate if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17), the veteran:  

	(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 

	(2) Is "permanently housebound" by reason of 
disability or disabilities. This requirement is met 
when the veteran is substantially confined to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it 
is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime. 

38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d) (2000).  

Awards of pension or compensation payable to or for a veteran 
will be effective as follows:

(a) Aid and attendance and housebound benefits. (1) 
Except as provided in § 3.400(o)(2), the date of 
receipt of claim or the date entitlement arose, 
whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim 
is effective for a period prior to the date of receipt 
of the claim, any additional pension or compensation 
payable by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to 
the additional benefit is established. 

38 C.F.R. § 3.401(a)(1) (2000).

The record shows that the RO issued copies of various 
correspondence to the California Department of Veterans 
Affairs (CDVA).  There is a power of attorney in favor of 
CDVA dated in September 1995 in the claims file.  However, 
the veteran currently resides in New Mexico and the RO, in 
the certification of appeal, explained the absence of a VA 
Form 1-646 in this manner: "Not available (diff. State)". 

Thus there is a legitimate question as to the status of the 
CDVA as the appellant's representative in this case.  In 
particular, it is noted that the CDVA has not formally 
withdrawn its representation.  

The RO should also attempt to determine what circumstances 
led the VA to issue the letter to the veteran regarding SMP 
criteria.  This letter served as the guidance for the VA 
physician's statement in July 2000.  The VA letter is not 
dated and it was attached to the medical statement.  This 
information would be relevant to the effective date 
determination.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should ask 
the appellant to provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment the veteran 
received for a since October 1996.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

2.  The RO should contact the Social 
Security Administration and ask that it 
provide any record of a neurological 
examination of the veteran that was 
completed since October 1996.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

4.  The RO should contact the veteran to 
determine his desire regarding a 
representative.  He should be advised of 
the requirements of 38 C.F.R. §§ 20.601, 
20.607 and the need for clarification in 
his case.  The appellant should be 
afforded an opportunity to select another 
representative, if he so desires.  Any 
representative chosen should be given an 
opportunity to submit a VA Form 646.  

If the CDVA authority to represent the 
veteran has not been revoked and the 
organization no longer intends to 
represent the appellant, they should be 
informed that a withdrawal should be 
perfected pursuant to 38 C.F.R. § 20.608.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  
The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to an earlier effective date 
for entitlement to SMP.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO. 



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


